Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                February 27, 2018

The Court of Appeals hereby passes the following order:

A18D0304. RODOLFO MARTINEZ-LARA v. THE STATE.

      In 2011, Rodolfo Martinez-Lara was convicted of multiple counts of forgery
in the first degree and identity fraud. Martinez-Lara filed a direct appeal, and his
conviction was affirmed in part and reversed in part. Martinez v. State, 325 Ga. App.
267 (750 SE2d 504) (2013). The case was then remanded to the trial court for re-
sentencing. Martinez-Lara subsequently filed a motion for production of documents,
seeking copies of hearing transcripts and his indictment. The trial court denied his
motion on September 29, 2017, and he filed this application for discretionary appeal
on December 14, 2017 in the Supreme Court of Georgia. The Supreme Court of
Georgia transferred the application to this Court after finding that it did not have
jurisdiction. We, however, also lack jurisdiction.
      To be timely, an application for discretionary appeal must be filed within 30
days of the entry of the order or judgment to be appealed. See OCGA § 5-6-35 (d).
The requirements of OCGA § 5-6-35 are jurisdictional, and this Court cannot accept
an application for appeal not made in compliance therewith. See Boyle v. State, 190
Ga. App. 734 (380 SE2d 57) (1989).
      Because Martinez-Lara did not file his application for discretionary appeal
until 76 days after the entry of the order he seeks to appeal, his appeal is untimely.1
Accordingly, this application is hereby DISMISSED for lack of jurisdiction.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         02/27/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.




      1
        Martinez-Lara refers to his application as one for interlocutory review, but the
application was properly docketed as an application for discretionary review.
Nonetheless, even if this Court treated his application as one for interlocutory review,
it would also be untimely because filing deadlines also apply to interlocutory
applications and Martinez-Lara did not obtain a certificate of immediate review
within 10 days of the trial court’s order. See OCGA § 5-6-34 (b) (a party may request
interlocutory review only if the trial court certifies within 10 days of entry of the
order at issue that immediate review should be had and then files its application
within 10 days after the certificate is granted).